Citation Nr: 1431714	
Decision Date: 07/15/14    Archive Date: 07/22/14

DOCKET NO.  09-15 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for postoperative osteoid osteoma residuals with muscle herniation of the right distal tibia (right leg disability), currently evaluated as muscle disability, Muscle Group XII injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Megan Marzec, Associate Counsel
INTRODUCTION

The Veteran had active duty service from October 1970 to October 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  The issue currently on appeal was previously before the Board in September 2011, at which time it was remanded for further development.  It has now been returned to the Board for additional appellate review.

In March 2011, the Veteran presented testimony at a travel board hearing before the undersigned Acting Veterans Law Judge (AVLJ).  A transcript of that hearing is associated with the claims folder.

The Veteran has been granted service connection for a left ankle disability as secondary to postoperative osteoid osteoma residuals with muscle herniation.  At his March 2011 hearing before the Board, the Veteran expressed a belief that he was entitled to service connection for right ankle disability, as separate from the evaluation in effect for right leg muscle disability.  The RO issued a June 2014 rating decision which, in part, addressed a claim for loss of use of both lower extremities.  The physical and electronic files available to the Board on appeal do not include any claim or contentions submitted by the Veteran prior to the 2014 rating decision.  The Board is unable to determine whether the claim for loss of use of the right lower leg included or inferred a claim for service connection for right ankle disability.  In any event, the June 2014 rating decision is not yet final.  If the Veteran did not make a specific claim for service connection for a right ankle disability, and such claim was not inferred, a claim for service connection for right ankle disability is REFERRED to the agency of original jurisdiction.  

The Board has not only reviewed the physical claims file but also the Veteran's file on the "Virtual VA" paperless claims processing system to ensure a total review of the evidence.   

FINDINGS OF FACT

1.  The Veteran's Muscle Group (MG) XII disability is manifested by no more than moderately severe residuals, but, resolving doubt in the Veteran's favor, the Veteran is entitled to an evaluation for MG XI injury in addition to the 20 percent evaluation in effect for MG XII injury.  

2.  The Veteran's service-connected right leg scar disability is manifested by two linear scars, one of which is irritated when the Veteran's wears clothing and devices necessary to control right ankle instability.


CONCLUSION OF LAW

The criteria for an increased rating from 20 percent to 30 percent for the Veteran's right leg muscle disability of MGs XI and XII and a separate, compensable, 10 percent evaluation for scar disability, but no higher evaluation, are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.55, 4.56, 4.68, 4.73, Diagnostic Codes 5311, 5312, 4.118, Diagnostic Code 7805 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Review of the claims folder reveals compliance with the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2013).  In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment and earning capacity, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009).  The Board finds that the VA RO fulfilled this duty to notify in a May 2007 letter.  

The Board is also satisfied that VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA and private treatment records, the Veteran's statements, and buddy statements.

The Veteran has been afforded adequate examinations on the issue of entitlement to an increased rating for right leg osteoma residuals.  VA provided the Veteran with VA examinations in June 2007 and April 2010.  The claim was remanded in September 2011 for new VA examinations.  The Veteran was afforded additional VA examinations in September 2011 and October 2012.  The Veteran was interviewed and physically examined.  The examination reports and opinions were based on review of the Veteran's claims file.  Therefore, the Veteran has been afforded adequate examinations on the issues of entitlement to an increased rating for a right leg muscle disability.

Also, 38 C.F.R. 3.103(c)(2) requires that the AVLJ who conducts a hearing fulfill two duties consisting of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  In this case, during the March 2011 Board hearing, the AVLJ complied with these requirements.  The appellant has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the AVLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error in notice provided during the appellant's hearing was harmless.  

Notably, the Veteran has not identified, and the record does not otherwise indicate, any additional evidence that is necessary for a fair adjudication of the claim that has not been obtained.

Therefore, VA has satisfied its duties to notify and assist, additional development efforts would serve no useful purpose, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).       

Legal Criteria

Disability evaluations (ratings) are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2013).

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2013).  Reasonable doubt regarding the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3 (2013). 

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination. Where arthritis results in painful motion of the joint, the rating criteria allow for at least the minimum compensable evaluation for the joint.  38 C.F.R. § 4.59 (2013).

The Veteran's service-connected right leg disability has been rated as 20 percent disabling under Diagnostic Code 5299-5311.  Hyphenated diagnostic codes including a diagnostic code ending in the digits "99" are used when there is no specifically applicable diagnostic code and the disability is rated by analogy.  38 C.F.R. § 4.27.

Muscle injuries are evaluated pursuant to criteria at 38 C.F.R. §§ 4.55, 4.56, and 4.73 (2013).  For rating purposes, the skeletal muscles of the body are divided into 23 muscle groups in 5 anatomical regions.  38 C.F.R. § 4.55(b).  The specific bodily functions of each group are listed at 38 C.F.R. § 4.73.

Diagnostic Code 5311 is applicable to muscular injuries of MG XI, which serves the function of propulsion, plantar flexion of foot; stabilization of arch; flexion of toes; and flexion of knee.  MG XI contains posterial and lateral crural muscles and muscles of the calf, which includes: (1) triceps surae (gastrocnemius and soleus); (2) tibialis posterior; (3) peroneus longus; (4) peroneus brevis; (5) flexor halluces longus; (6) flexor digitorum longus; (7) popliteus; (8) plantaris.  A 20 percent rating is warranted for a moderately severe muscular injury.  The schedular maximum rating of 30 percent is warranted for a severe muscular injury.

The Veteran's right leg muscle herniation is currently evaluated under Diagnostic Code 5312, which is applicable to muscular injuries of MG XII, which serves the function of dorsiflexion, extension of the toes, and stabilization of the arch.  Like DC 5311, a 20 percent rating is warranted for a moderately severe muscular injury.  The schedular maximum rating of 30 percent is warranted for a severe muscular injury.  Both MG XI and MG XII are in the same anatomic region, as categorized for Rating Schedule purposes.

For VA rating purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination and uncertainty of movement.  38 C.F.R. § 4.56(c) (2013).

A moderately severe muscle disability is found where there is consistent complaint of the cardinal signs and symptoms of muscle disability and, if present, evidence of inability to keep up with work requirements.  There should be indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with the sound side.  Tests of strength and endurance compared with the sound side should demonstrate positive evidence of impairment.

A severe muscle disability is found where there is consistent complaint of cardinal signs and symptoms of muscle disability, worse than those shown for moderately severe muscle injuries, and, if present, evidence of inability to keep up with work requirements.  There should be indications on palpation of loss of deep fascia or muscle substance, or soft flabby muscles in wound area.  Muscles should swell and harden abnormally in contraction.  Tests of strength, endurance, or coordinated movement compared with the corresponding muscles of the uninjured side should indicate severe impairment of function.

38 C.F.R. §§ 4.55 and 4.56 do not preclude separate ratings for muscle disabilities in the same anatomical region where those muscles act on the same joint.  However, 38 C.F.R. § 4.55(d) provides that "[t]he combined evaluation of Muscle Groups acting upon a single unankylosed joint must be lower than the evaluation for unfavorable ankylosis of that joint (except as to the shoulder, which is not relevant to this case).  38 C.F.R. § 4.55(e) provides that for compensable muscle group injuries which are in the same anatomical region but do not act on the same joint, the evaluation for the most severely injured muscle groups will be increased by one level and used as the combined evaluation for the affected muscle groups.  

Separate ratings may be warranted for other diagnoses related to the Veteran's right leg disability other than the muscular injury.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994) (separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not "duplicative of or overlapping with the symptomatology" of the other condition).  The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14.  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

Facts and Analysis

In June 2007 the Veteran was afforded a VA examination.  The examiner recited the Veteran's reported history.  The Veteran reported constant pain in his right leg that was burning, aching, sharp and cramping in nature at a level 10/10.  Upon physical examination the examiner noted that the Veteran had loss of strength, weakness, easy fatigability, pain, impairment of coordination and inability to control movement well.  The examiner also noted intramuscular scarring.  The examiner noted a scar that was secondary to surgery measuring about 20.0 cm by 0.4 cm.  The examiner noted that the Veteran required braces for ambulation and a cane for stability.  The examiner stated that MG  XI was affected.  Palpation of the muscle revealed no loss of deep fascia or muscle substance and no impairment of muscle tone.  There were no signs of lowered endurance or impaired coordination and the strength was 5/5.  The examiner noted that the right ankle showed signs of guarding of movement with slight reduction in dorsiflexion.  The examiner noted that the condition had progressed to right tibia subacute stress related to post-operative osteoid osteoma.  

In April 2010 the Veteran was afforded another VA examination.  The Veteran reported pain in his right leg that occurred 10 times per day and lasted for about an hour.  The pain traveled down his right leg and was aching and cramping with a level of 5/10.  The pain was exacerbated by physical activity.  Upon physical examination, the examiner noted that the Veteran had loss of strength, weakness, easy fatigability, pain and impairment of coordination.  The examiner also noted a linear scar located at the right distal tibia that measured 13.5 cm by 0.2 cm.  Right knee range of motion was within normal limits.  Ligament stability tests were within normal limits for the right knee.  Several diagnoses were assigned for the Veteran's right ankle instability.  

The examiner stated that MG XII was involved.  Palpation of the muscle revealed no loss of deep fascia or muscle substance and no impairment of muscle tone, there were also no signs of lowered endurance or impairment of coordination.  Muscle strength was 4/5.  There was herniation of the tibialis muscle, which required support by a truss or a belt.  The examiner noted no evidence of peripheral nerve involvement.

In September 2011 the Veteran was afforded a VA scars examination.  The examiner reviewed the claims file and recited the Veteran's reported history.  The examiner noted that the Veteran had two linear scars on his right lower extremity.  The first scar was of the anterior tibia and measured 13.0 cm in length.  The second scar was of the lateral lower leg and measured 8.0 cm in length.  The examiner noted that the anterior scar had numbness of the area, which would become irritated in the area where his lace-up boots crossed the scar.  The Veteran reported having to wear lace-up boots because of his lace-up braces and instability.

In September 2011 the Veteran was also afforded a VA muscle injury examination.  The examiner reviewed the claims file and recited the Veteran's reported history.  Upon physical examination the examiner noted that the Veteran had a non-penetrating muscle injury that affected MG XI and XII.  The examiner noted a history of rupture to the anterior tibialis that is visible on walking.  The examiner also noted some loss of deep fascia, some loss of muscle substance, consistent lowered threshold of fatigue in MG XII, occasional fatigue-pain in MG XII, normal strength and no muscle atrophy.  The examiner noted that the Veteran used braces constantly for his ankle instability and a cane occasionally to help with balance.  The examiner noted that the leg muscle affects the Veteran's performance with any prolonged activity due to the easy fatigability.

In October 2012 the Veteran was afforded a VA peripheral nerves conditions examination.  The examiner reviewed the claims file and interviewed the Veteran.  After a physical examination the examiner determined that the Veteran did not have a peripheral nerve condition or peripheral neuropathy in the right lower leg.   

Throughout the rating period on appeal, the Veteran's service-connected leg disability has been rated as an injury of MG XII, at 20 percent disabling.  The medical evidence establishes that the Veteran is entitled to a rating for both MG XI and MG XII injury.  As set forth below, the current regulation does not specify how to rate and MG XI combined with MG XII injury.  

The current version of the regulation requires that the combined evaluation for muscle groups acting on the same unankylosed joint "must be lower than the evaluation for unfavorable ankylosis" of the joint.  However, three ratings are available for ankylosis of an ankle joint, a 20 percent rating for ankylosis at less than 30 degrees of plantar flexion, or, a 30 percent rating for ankylosis in plant flexion between 30 degrees and 40 degree or ankylosis in dorsiflexion between 0 degrees and 10 degrees, or a 40 percent rating for the most unfavorable degrees of ankylosis.  It is not readily clear from the discussion in the Rating Schedule whether the rating in this case for MG XI and XII would be required not to exceed the 20 percent evaluation for ankylosis, or the 40 percent evaluation for the most unfavorable ankylosis.  The regulation does not specific which level of ankylosis governs a muscle injury rating where there are multiple levels of disability for different types of ankylosis.  

In contrast, 38 C.F.R. § 4.55(e) specifies that, where there is injury to muscle groups in the same anatomic region which do not act on the same joint, the rating for the most severely-injured muscle group will be elevated to the next highest level.  Here, both MG XI and MG XII act on the ankle, but MG XI also acts on the knee.  The MG XI and XII muscle injury could be interpreted as an injury to muscle groups in the same anatomic region which act on different joints.  Under that interpretation of 38 C.F.R. § 4.55, the Veteran's MG XII injury, which is rated as moderately severe, or 20 percent disabling, would be considered the more severe injury, and the presence of the MG XI injury would warrant elevating that evaluation by one level, from a 20 percent rating to a 30 percent rating.  

As noted, MG XI and XII are in the same anatomic region, as defined by 38 C.F.R. § 4.73.  Therefore, the evaluation cannot be governed by 38 C.F.R. § 4.55(f), which provides for separate muscle injury ratings "in different anatomic regions."  

The evidence also shows that throughout the rating period on appeal, the Veteran's service-connected right leg muscle disability was manifested by two linear scars, at least one of which is manifested by numbness.  However, that scar is subject to irritation when the Veteran wears his lace-up ankle braces and lace-up boots.  This scar disability is a separate manifestation from the muscle injury manifestations of MG XI and XII.  Accordingly, the Board finds that a separate evaluation is warranted for service connection for scar disability, right lower leg.  

As noted in the Introduction, above, it appears that the Veteran also believes he is entitled to service connection for a right ankle disability as well as for the muscle and scar disabilities of the right leg.  The Board notes that it appears that the Veteran has submitted a new claim for loss of use of the lower extremities.  Such a claim is, in essence, a claim for an extraschedular evaluation for lower extremity disability as a whole.  The 30 percent rating assigned above for service-connected  muscle and scar disability, right lower leg, addresses only the schedular evaluations assigned for those disabilities, for which service connection is already in effect, not for disability of the right lower leg as a whole.  

The Board further notes that, where the disabled portion of a lower extremity could be replaced by a below-knee prosthesis with knee action, if amputation were performed, the total evaluation for the below-knee disability may not exceed the evaluation for below-knee amputation.  38 C.F.R. § 4.68.  The Rating Schedule provides that a below-knee amputation is 40 percent disabling.  It is important for the Veteran to understand that this decision provides an evaluation for right lower leg muscle and scar disability which is very close to the maximum schedular evaluation which may be assigned in total, should the Veteran successfully pursue a claim for service connection for right ankle disability.

The Board has considered whether an extraschedular evaluation is warranted for MG XI and XII muscle disability or scar disability.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  38 C.F.R. § 3.321 (2013).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  
38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  

When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's scar disability, a tender or painful scar, is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The symptomatology and impairment caused by the Veteran's muscle injury disability, that is, herniation of the muscles with fatigability, decreased strength and endurance, muscle pain on use, are addressed in the rating criteria for muscle injuries.  The VA examinations disclose that there is no limitation of motion or other effect of the muscle injury on the right knee, and disclose that instability of the right ankle is attributed to diagnoses other than MG XI or XII injury.  Therefore, right ankle instability should be separately rated, if found to be service-connected.  

The Board has considered whether the appeal includes a claim for total disability due to unemployability (TDIU).  However, at his hearing, the Veteran testified that he was still driving a truck, although he had to turn down certain types of loads, so TDIU is not raised on the evidence before the Board on appeal.

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the Veteran, including at his hearing, are specifically contemplated by the criteria discussed above, including the effects on his daily life.  In the absence of exceptional factors associated with either the muscle disability or the scar disability of the right lower leg, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An increase from a 20 percent evaluation for MG XI injury, right lower leg, to a 30 percent evaluation for MG XI and XII disability, is granted, and, in addition, a separate, 10 percent evaluation for scar disability, right lower leg, is granted, subject to law and regulations governing the effective date of an award of compensation. 



____________________________________________
Tresa M. Schlecht
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


